Citation Nr: 1728984	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine disability.

2.  Entitlement to an evaluation in excess of 20 percent prior to January 8, 2016 and 40 percent thereafter for left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from June 1982 to May 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that confirmed and continued the evaluations for the Veteran's service-connected lumbar disability and her left lower extremity radiculopathy.  A Notice of Disagreement was filed in February 2012 on both issues.  A Statement of the Case (SOC) was issued in June 2012.  The Veteran filed her Substantive Appeal in June 2012.

In November 2012, the Veteran testified at a hearing before a Veteran's Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the file.  The Board contacted the Veteran in October 2016 to afford her the opportunity for another hearing.  The Veteran's representative later declined the second hearing.

The Board remanded the issues of increased evaluations for the lumbar spine condition and left lower extremity radiculopathy in March 2014 for additional development. 

In a March 2016 rating decision, the RO increased the evaluation for left lower extremity radiculopathy to 40 percent, and right lower extremity radiculopathy to 10 percent, effective January 8, 2016.  A Supplemental Statement of the Case (SSOC) was issued concurrently.  The Veteran submitted a Notice of Disagreement in August 2016 specifically objecting to the effective date of the increased evaluations.  The Board reads the objection to effective dates as claims for increased evaluations on each issue.  The Board notes that a SOC has not been issued with respect to the issue of right lower extremity radiculopathy following the Notice of Disagreement.

In December 2016, the Board remanded the issues of entitlement to an increased evaluation for a lumbar disability and left lower extremity radiculopathy for additional evidentiary development, to include a new VA examination to assess the lumbar disability and its neurological manifestations.

On December 19, 2016, the Veteran's representative submitted a statement withdrawing the appeal on the issue of the lumbar spine disability.  The representative also stated that the Veteran specifically wanted to continue the appeal with respect to the claims regarding entitlement to an earlier effective date for the increased evaluation of bilateral extremity radiculopathy, pursuant to the Notice of Disagreement in August 2016.  As the Veteran's representative indicated that the effective date should be the date of the claim, the Board reads this as an objection to the evaluation, not the effective date. 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issue of entitlement to an increased evaluation for the left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On December 19, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that she wanted to withdraw her claim for entitlement to an evaluation in excess of 40 percent for a lumbar spine disability.




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal regarding an increased evaluation for a lumbar spine disability is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In December 2016, the Veteran's representative submitted a statement indicating that she did not intend to appeal the issue of her evaluation for a lumbar spine disability.  As such, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the Veteran's service-connected lumbar spine disability, and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

Remand is necessary to adjudicate the claim on appeal.  The Board ordered a new VA examination in December 2016 to assess the lumbar disability and document any neurological manifestations, which included the Veteran's service-connected radiculopathy.  While the Veteran withdrew her claim regarding the lumbar disability, her left lower extremity radiculopathy claim remains active.  As such, an examination should have been conducted in accordance with the remand instructions.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's claimed disability since April 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  The Veteran must be scheduled for a new VA examination to assess her left lower extremity radiculopathy.  A new examiner, if possible, should be provided.  The examiner must review the entire claims file before the examination, and take a detailed history from the Veteran regarding her disability.  All indicated studies should be performed.  The examiner should consider the Veteran's lay statements when making his or her determinations.  The examiner must advance an opinion as to the following:

(a)  Assess the nature and severity of the Veteran's current left lower extremity radiculopathy.  The assessment must identify the specific nerves involved or seemingly involved, and describe the degree of impairment for each nerve as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  The examiner must also assess pain, paresthesia and/or dysesthesias, and numbness.  The examiner must also note any incapacitating episodes, as well as their frequency and duration. 

(b)  The examiner must also review the file and resolve any conflicting information between previous examinations and medical records.  The examiner should address the May 2010 examination in particular, in addition to contemporaneous medical and lay evidence, and attempt to assess the Veteran's overall left lower extremity radiculopathy based upon the assessment provided.  The examiner should consider that the Veteran claimed her condition to be severe, but an overall evaluation of mild, moderate, moderately severe, severe incomplete paralysis, or complete paralysis was not provided.  Without resorting to speculation, the examiner should opine as to the severity of the Veteran's condition in that examination.  If such an opinion cannot be provided without resorting to speculation, the examiner should explain why.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of entitlement to a rating in excess of 20 percent prior to January 8, 2016, and in excess of 40 perfect thereafter for the Veteran's left lower extremity radiculopathy.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board


	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


